                                           Case 3:20-cv-08720-LB Document 13 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     ELLEN WILLIAMS,                                    Case No. 20-cv-08720-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER REGARDING SERVICE
                                  13             v.
                                                                                            Re: ECF No. 1
                                  14     CITY OF PLEASANTON, et al.,
                                  15                    Defendants.

                                  16

                                  17      The plaintiff filed a complaint against the defendants on December 9, 2020. (Compl. – ECF

                                  18   No. 1). Under Federal Rule of Civil Procedure 4(m), a plaintiff has 90 days to serve the complaint

                                  19   and summons on a defendant. That 90 days has expired. See Fed. R. Civ. P. 4(m), 6(a)(1)(C). To

                                  20   date, the plaintiff has filed no proof that the defendants have been served. (See generally Docket.)

                                  21   The court orders the plaintiff to serve the defendants and file proof of service by April 29, 2021

                                  22   (or show good cause by that date for the failure to serve). Failure to do either of these may result

                                  23   in dismissal of the case without prejudice under Rule 4(m) for failure to prosecute.

                                  24      IT IS SO ORDERED.

                                  25      Dated: April 9, 2021                          ______________________________________
                                                                                        LAUREL BEELER
                                  26                                                    United States Magistrate Judge

                                  27

                                  28

                                       ORDER – No. 20-cv-08720-LB
